J. JONES, Justice,
specially concurring.
I concur in the Court’s opinion, particularly the holding that an affidavit which fails to identify an anonymous consultant does not categorically fail to comply with the foundation requirements for admissibility of an out-of-area expert’s testimony under Idaho Code section 6-1013. I do not read the opinion in Arregui v. Gallegos-Main, 153 Idaho 801, 291 P.3d 1000 (2012) to say that failure to name a local expert with whom an out-of-state expert confers is fatal to the admissibility of the latter’s testimony. In Arregui, the identity of the local expert was merely part of a laundry list of problems identified with regard to the local expert’s experience and qualifications. With regard to the out-of-state expert, we stated “she never identified the local chiropractor, she did not describe the type of chiropractic practice he ran, nor how he became aware of the local standard of care, how long he practiced in the NampaCaldwell area, or whether he was familiar with torticollis, and the specific procedures allegedly used on the Patient.” 153 Idaho at 809, 291 P.3d at 1008. The focus was not upon the fact that the local expert was unnamed, but that there was nothing in the out-of-state expert’s affidavit to show the qualifications of the local chiropractor to testify as to the local standard of care for the procedure at issue in that ease. I would certainly never subscribe to the proposition “that the identity of the local health care provider with whom a Plaintiffs expert consults must be disclosed as part of the foundation for that opinion.”